345 F.2d 89
120 U.S.App.D.C. 195
UNITED STATES of America, Appellant,v.CAPITAL AIRLINES, INC., Appellee.
No. 18448.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 2, 1964.Decided March 11, 1965.

Mr. David L. Rose, Atty., Dept. of Justice, with whom Asst. Atty. Gen. John W. Douglas, Messrs. David C. Acheson, U.S. Atty., and Morton Hollander, Atty., Dept. of Justice, were on the brief, for appellant.
Mr. Frank Q. Nebeker, Asst. U.S. Atty., also entered an appearance for appellant.
Richard W. Galiher, Washington, D.C., and Louis G. Davidson, of the bar of the Supreme Court of Illinois, pro hac vice, by special leave of court, Chicago, Ill., with whom William E. Stewart, Jr., Washington, D.C., was on the brief, for appellees.
Before FAHY, DANAHER and BURGER, Circuit Judges.
PER CURIAM:


1
This case returns here following our remand to the District Court on the issue of damages.1  The District Court has now redetermined damages fixing the amount at $1,080,000, plus certain incidental factors of $6050.  In our view the criteria applied by the District Court to reach its conclusions were permissible standards and we see no adequate basis for disturbing its conclusions.


2
Affirmed.



1
 United States v. State of Maryland, 116 U.S.App.D.C. 259, 322 F.2d 1009 (1963)